DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1(a)(1), Group 1(b)(2), and Group 1(c)(2) in the reply filed on June 2, 2021 is acknowledged.  Claims 5-11, 20, 22, 24, and 29-45 are hereby withdrawn from examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 15-17, 25 and 28 are objected to because of the following informalities:  
Claim 1 should be amended to recite “[[a]] the subject” in line 7 since “a subject” has already been introduced in the preamble.
Claim 15 should be amended to recite “…to actuate [[to]] the pump…” in line 6 to correct a typographic error.
Claim 16 should end in a period.
Claim 17 should end in a period.
Claim 25 should be amended to recite “a neck and a forehead” in line 3 to provide antecedent basis in the claims.
Claim 28 should be amended to recite “[[a]] the subject” in lines 6 and 14 since “a subject” has already been introduced.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the claim is dependent upon itself.  For examination purposes, the claim is considered dependent on claim 15.
Regarding claim 17, based upon the dependency of the claim, it is unclear if the controller has both wireless communication and a wired communication port or if the claim should be dependent on claim 15.  For examination purposes, the claim is considered dependent on claim 15.
Claim 25 recites the limitation "the top” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what structure “the top” is referring to.  For examination purposes, the claim is interpreted as if reciting “a top of the head”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gescheit (US 20150157788) in view of Yodfat (US 20080255516).
Regarding claim 1, Gescheit discloses an infusion system for subcutaneous delivery of a fluid to a subject (therapeutic device 2000 in fig. 20), the infusion system comprising: 
a source of a fluid (reservoir 1604 in fig. 20); 
a fluid delivery system (pump 1614 and controller 1615 in fig. 20); 
a first fluid conduit in fluid communication with the source of the fluid and the fluid delivery system (see below); 
a fluid injection device configured to be inserted into a skin of a subject for delivering the fluid to the subject (infusion set 1618 in fig. 20); 
a second fluid conduit in fluid communication with the fluid delivery system and the fluid injection device (see below); and 
 wherein the fluid delivery system moves the fluid from the source of the fluid, through the first fluid conduit, through the second fluid conduit, and through the fluid injection device (paragraph 119 and fig. 16/20 show that the pump would pump fluid from the reservoir 1604 through the conduits and into the infusion set to delivery to the patient).

    PNG
    media_image1.png
    433
    508
    media_image1.png
    Greyscale


However, Gescheit does not teach or disclose a support frame attached to the source of the fluid and the fluid delivery system, the support frame being configured to mount the source of the fluid and the fluid delivery system on a region of a head of the subject.
Yodfat teaches a similar infusion system (dispensing patch 10 in fig. 1) which comprises a source of fluid (reservoir 220 in fig. 9A) and a fluid delivery system (rotary wheel 110 and PCB 130 in fig. 10C).  Yodfat further teaches the system has a support frame attached to the source of the fluid and the fluid delivery system (cradle unit 21 in fig. 18C is shown to surround and support the infusion system to enable the system to be attached to the patient; fig. 21B/C shows the cradle receives the dispensing device, indicating that the cradle is operatively attached to the source of fluid and the delivery system), the support frame being configured to mount the source of the fluid and the fluid delivery system on a region of a head of the subject (paragraph 108 discloses the cradle unit can be attached at any desired location and is functionally capable of being attached to a region of the head).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the infusion system of Gescheit to include the support frame, as taught by Yodfat, for the purpose of enabling the system to be adhered to a desired location (paragraph 108).
Regarding claim 3, in the modified system of Gescheit, Gescheit discloses the fluid delivery system includes a pump in fluid communication with the first fluid conduit and the second fluid conduit (pump 1614 in fig. 20), the pump moving the fluid from the source of the fluid, through the first fluid conduit, through the second fluid conduit, and through the fluid injection device (paragraph 118 and figs. 16/20 show that the fluid would move from reservoir 1604, through the first conduit above and through the lumen 1612 of the outlet and into the infusion set 1618).
Regarding claim 15, modified Gescheit teaches all of the claimed limitations set forth in claims 1 and 3, as discussed above.  Gescheit further discloses the fluid delivery system has a controller (controller 1615 in fig. 20), the controller in electrical communication with the pump (fig. 20 and paragraph 119) and the controller is configured to actuate to pump to move the fluid from the source of the fluid, through the first fluid conduit, through the second fluid conduit, and through the fluid injection device (paragraph 119).
While it can be assumed that some sort of powering mechanism would be provided in the system to power the components, modified Gescheit does not explicitly teach or disclose a battery power supply in electrical communication with the controller.
As discussed above, Yodfat teaches a similar system (fig. 10B) having a battery power supply (battery 240 in fig. 10B) in electrical communication with a controller (PCB 130 in fig. 10B).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the fluid delivery system to have a battery power supply in electrical communication with the controller, as taught by Yodfat, for the purpose of enabling the system to be powered (paragraph 122).
Regarding claim 16, in the modified system of Gescheit, Gescheit discloses the controller has a wired communication port to at least one of a computer, a smart phone, and an appropriate controller module, running software applications with graphical user interfaces for control, monitoring and data logging (paragraph 123 discloses network adaptor 2002 in fig. 20 communicates with a computer system, which would have a GUI and that the network adaptor can be a “wired communications protocol and appropriate hardware”).
Regarding claim 19, in the modified system of Gescheit, Gescheit discloses the pump is valve-less (fig. 20 shows the pump 1614 without a valve).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gescheit in view of Yodfat, as applied to claim 1 above, and further in view of Li (US 20130178826).
Regarding claim 2, modified Gescheit teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the fluid delivery system is configured such that the fluid injection device delivers 10 to 100 microliters per minute of the fluid to the subject.
Li is directed towards an infusion system (fig. 1) having a fluid delivery system (pump 104 in fig. 1).  Li further teaches that the flow rate of the fluid out of the fluid delivery system needs to be optimized depending on the specific therapy being administered by the infusion system (paragraph 76 discloses that the flow rate is dictated by medical considerations).  Thus, Li teaches that the flow rate is a result effective variable in that changing the flow rate changes the outcome of the therapy.  Specifically, as known in the art, decreasing the flow rate would allow for less fluid to be delivered to the patient in a given amount of time whereas increasing the flow rate would allow for more fluid to be delivered in the same amount of time.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the fluid delivery system to be configured to delivery 10-100 microliters per minute of fluid to the subject as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gescheit in view of Yodfat, as applied to claims 1 and 3 above, and further in view of Searle (US 20110054285)
Regarding claim 4, modified Gescheit teaches all of the claimed limitations set forth in claims 1 and 3, as discussed above, but does not teach or disclose the pump is a piezoelectrically actuated pump.
Searle teaches an infusion system (medical device 100 in fig. 1) having a pump (pump 114 in fig. 1) and in which the pump is a piezo-actuated pump (paragraph 75 discloses a piezoelectric diaphragm).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the pump of modified Gescheit to be a piezoelectrically actuated pump as Searle teaches that this pump is effective at transporting fluid from a reservoir to a patient interface (paragraph 75) and helps render the device compact and lightweight (paragraph 76).
Regarding claim 18, modified Gescheit teaches all of the claimed limitations set forth in claims 1 and 3, as discussed above, but does not teach or disclose the pump comprises one or more double acting piezo actuators.
As discussed previously, Searle teaches an infusion system (medical device 100 in fig. 1) having a pump (pump 114 in fig. 1) and in which the pump comprises a double active piezo actuator (the examiner notes that “double acting” is interpreted to mean drawing fluid on the intake side while pushing fluid out on the discharge side, as set forth in paragraph 64 of the specification; paragraph 75 discusses a piezoelectric diaphragm which draws a drug from a reservoir and expels the drug for delivery to the patient; see below).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the pump to include a double acting piezo actuator, as taught by Searle, since Searle teaches this configuration is effective as transporting fluid from a reservoir to a patient interface (paragraph 75) and helps render the device compact and lightweight (paragraph 76).

    PNG
    media_image2.png
    338
    544
    media_image2.png
    Greyscale

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gescheit in view of Yodfat, as applied to claims 1 and 3 above, and further in view of Fontana (US 20160184852).
Regarding claims 12 and 13, modified Gescheit teaches all of the claimed limitations set forth in claims 1 and 3, as discussed above, but does not teach or disclose the pump produces a pressure of 10 kPa or greater [claim 12] and the pump produces a pressure of 100 kPa or greater [claim 13].
Fontana teaches a similar infusion system (fig. 2) which comprises a pump (micropump 62 in fig. 2) in which the pump produces a pressure of 100 kPa (paragraph 57 discloses the fluid exits the pump at a pressure of 100 kPa indicating that the pump must generate a pressure of at least that much).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the pump to produce a pressure of 100 kPa, as taught by Fontana, since Fontana teaches this pressure is an effective pressure which can safely be delivered to the patient.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gescheit in view of Yodfat, as applied to claims 1 and 3 above, and further in view of Adams (US 20080097324).
Regarding claim 14, modified Gescheit teaches all of the claimed limitations set forth in claims 1 and 3, as discussed above, but does not teach or disclose the fluid delivery system includes a check valve that prevents backflow into the pump.
Adams teaches an infusion system (fig. 1) comprising a check valve (190 in fig. 7; paragraph 33) which prevents backflow into the pump (paragraph 33 discloses the check valve is downstream from the pump and prevents backflow of the medicament).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the fluid delivery system of modified Gescheit to have a check valve that prevents backflow into the pump, as taught by Adams, since Adams teaches that this valve ensures that the fluid would eventually be delivered to the patient (paragraph 33).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gescheit in view of Yodfat, as applied to claims 1, 3 and 15 above, and further in view of Wang (US 20150169857).
Regarding claim 17, modified Gescheit teaches all of the claimed limitations set forth in claims 1, 3, and 15 (see 112b rejection/interpretation above), as discussed above.  Gescheit further discloses the controller has wireless communication using a wireless communication protocol to at least one of a computer, a smart phone, and an appropriate controller module, running software applications with graphical user interfaces for control, monitoring and data logging (network adaptor 2002 in fig. 20; paragraph 123 discloses that the network adaptor can be any wireless communication protocol).
However, modified Gescheit does not expressly teach or disclose the wireless communication protocol being secure.
Wang teaches an infusion system (infusion pump 104 in fig. 1) having wireless communication (paragraph 22 discloses the infusion pump wirelessly communicating with external controller).  Wang further teaches the wireless communication is secure (paragraph 21 discloses data transfer is encrypted).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the wireless communication protocol of modified Gescheit to be encrypted, as taught by Wang, for the purpose of minimizing the risk of malicious access to sensitive patient data, as taught by Wang (paragraph 21).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gescheit in view of Yodfat, as applied to claim 1 above, and further in view of Ross (WO 2014132240).
Regarding claim 21, modified Gescheit teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the fluid injection device comprises: (i) a microneedle array including microneedles configured to be inserted into the skin of the subject for delivering the fluid to the subject, and (ii) an adhesive patch for securing the microneedle array to the skin of the subject.
Ross teaches an infusion set (device 10 in fig. 1) having which comprises a microneedle array including microneedles configured to be inserted into the skin of the subject for delivering the fluid to the subject (microneedle assembly 36 in fig. 2; pg. 7, lines 4-7) and an adhesive patch for securing the microneedle array to the skin of the subject (adhesive layer 22 in fig. 2).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the infusion set of Gescheit (1618 in fig. 20) to include a microneedle array including microneedles configured to be inserted into the skin of the subject for delivering the fluid to the subject, and (ii) an adhesive patch for securing the microneedle array to the skin of the subject, as taught by Ross.  Microneedles provide the added advantage of causing less pain to the patient (pg. 1, lines 5-8) and the addition of the adhesive layer would secure the fluid injection device to the patient to prevent any unintentional dislodging. 
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gescheit in view of Yodfat, as applied to claim 1 above, and further in view of Estes (US 20080294109).
Regarding claim 26, modified Gescheit teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the fluid comprises a pain medication.
Estes teaches an infusion system (fig. 1) which comprises a source of fluid (fluid cartridge 120 in fig. 1) and which the fluid comprises a pain medication (paragraph 48 discloses pain relief drugs).  As Gescheit is not directed to any particular type of fluid and discloses the device generically administers a fluid (paragraph 6), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the fluid to be a pain medication, as taught by Estes, for the purpose of alleviating pain in a person of need.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gescheit in view of Yodfat, as applied to claim 1 above, and further in view of Estes, as evidenced by Clayton (US 20140076336).
Regarding claim 27, modified Gescheit teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the fluid comprises a medication for treating temporomandibular joint pain.
Estes teaches an infusion system (fig. 1) which comprises a source of fluid (fluid cartridge 120 in fig. 1) and which the fluid comprises a pain medication (paragraph 48 discloses pain relief drugs), which Clayton teaches can be used to treat temporomandibular joint pain (paragraph 50).  As Gescheit is not directed to any particular type of fluid and discloses the device generically administers a fluid (paragraph 6), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the fluid to be a pain medication, as taught by Estes, for the purpose of alleviating pain in a person of need.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen (US 20030229336) in view of Gescheit and in further view of Lobl (US 20060264897) as evidenced by Clayton.
Regarding claim 28, Jacobsen discloses a method for treating temporomandibular joint dysfunction in a subject, the method comprising: 
(a) providing an infusion system (system 10 in fig. 1), the infusion system comprising: a source of a fluid (drug reservoir 30 in fig. 2), a fluid delivery system (pump 34 and controller 54 in fig. 2), a fluid injection device configured to be inserted into a skin of a subject for delivering the fluid to the subject (catheter 16 in fig. 2), a second fluid conduit in fluid communication with the fluid delivery system and the fluid injection device (see below), and a support frame attached to the source of the fluid and the fluid delivery system (housing 62 in fig. 2 surrounds the components and provides support to the device and enables the device to be mounted on an ear; fig. 2 shows the housing operatively attached to the components of the system), the support frame being configured to mount the source of the fluid and the fluid delivery system on a region of a head of the subject (figs. 3 and 4 shows the system being mounted on an ear), wherein the fluid delivery system moves the fluid from the source of the fluid, through the second fluid conduit, and through the fluid injection device (paragraph 29); 
(b) inserting the fluid injection device of the infusion system into a skin of a subject for delivering the fluid to the subject (paragraph 29 discloses inserting the catheter through the skin); and 
(c) activating the fluid delivery system to move the fluid from the source of the fluid, through the first fluid conduit, through the second fluid conduit, and through the fluid injection device (paragraph 29).
While it appears that Jacobsen discloses a first fluid conduit in fluid communication with the source of the fluid and the fluid delivery system (see below); Jacobsen does not expressly teach or disclose this limitation.  Additionally, Jacobsen does not teach or disclose the fluid comprises a medication for treating temporomandibular joint pain.

    PNG
    media_image3.png
    352
    437
    media_image3.png
    Greyscale


As discussed above, Gescheit teaches a wearable infusion system (system 1600 in fig. 16) having a source of fluid (reservoir 1604 in fig. 16) and a fluid delivery system (pump 1614 in fig. 16) and a first fluid conduit in fluid communication with the source of the fluid and the pump (see below).  Gescheit further teaches the method step of activating the fluid delivery system to move the fluid from the source, through the first conduit, through a second conduit (see below) and through a fluid injection device (paragraph 119).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the infusion system of Jacobsen to include the first fluid conduit in the location designated in the annotated figure above for the purpose of providing a channel for fluid to flow from the source of fluid and to the pump for ultimate delivery to the patient.

    PNG
    media_image1.png
    433
    508
    media_image1.png
    Greyscale

Lobl teaches a similar method as Jacobsen of delivering fluid to an inner ear (paragraph 10) and teaches that cochlear injection can be used to treat temporomandibular joint disorder (paragraph 49) and in which the fluid which is delivered comprises a muscle relaxant (paragraph 50), which Clayton teaches can be used to treat temporomandibular pain (paragraph 50).  As Jacobsen is directed to a method which delivers any type of fluid to the ear (paragraph 28), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the fluid to be a muscle relaxant, as taught by Lobl since Lobl teaches that this drug is useful in treating inner ear disorders (paragraph 50).
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest piece of prior art is Gescheit.  Gescheit teaches that the infusion system can be attached to the patient in numerous ways.  Specifically, Gescheit teaches that buckles or a case (figs. 13 and 14, respectively) can be attached to the infusion system to connect the system to various wearable devices such as belts, bands, and a neck strap.  The examiner first notes that, while it can be assumed that the belt and neck strap would be configured to loop around the neck and/or head, there is no depiction which would explicitly teach that the belt/strap is configured to loop around the neck and/or head and which would enable the infusion system to be attached to a region of a head.  In addition, it is the examiner’s opinion that these various garments/attachment mechanisms cannot reasonably be interpreted to be a “support frame”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY B FREDRICKSON/           Examiner, Art Unit 3783